Allowable Subject Matter
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
With regard to claims 1 and 10, the closest found prior art does not teach separately or in combination the claimed subject matter of determining a phase shift and a torque of a first shaft of the drive train, the first shaft including a first incremental encoder and a second incremental encoder positioned at different locations on the first shaft, the first incremental encoder and the second incremental encoder configured to provide a first periodic rotation signal and a second periodic rotation signal, wherein a phase of the first periodic rotation signal and the second periodic rotation signal is evaluated for determining the phase shift, and the torque of the shaft is determined from the phase shift, and wherein the determined phase shift is corrected based on a zero-load phase shift and using a stiffness factor K, wherein an in-situ calibration is carried out before or between the torque determination, for determining the zero-load phase shift and the stiffness factor K, and wherein the in-situ calibration comprises the following steps: measuring a first zero-load signal of the first incremental encoder and a second zero-load signal of the second incremental encoder over a first measuring time period and determining a temporally averaged zero-load phase shift between the first zero-load signal and the second zero-load signal, wherein the wind energy facility during the first measuring time period is operated below a specified speed and a generator torque is equal to zero; and measuring a first nominal load signal of the first incremental encoder and a second nominal load signal of the second incremental encoder over a second measuring time period, determining a temporally averaged nominal load phase shift between the first nominal load signal and the second nominal load signal, and determining the stiffness factor K based on the nominal load phase shift, wherein the wind energy facility is operated at the specified speed during the second measuring time period and the generator torque of the wind energy facility is kept larger than zero.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/30/2021